Citation Nr: 1104195	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  07-31 299A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1948 to October 
1956.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from an April 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Waco, Texas (the RO).

In September 2010, the Veteran and his spouse presented testimony 
before the undersigned at the RO.  A transcript of this hearing 
has been associated with the Veteran's VA claims file.  
Additional VA medical records were added to the claims file after 
the hearing.  The Veteran has waived review of this evidence by 
the RO.  See 38 C.F.R. § 20.1304 (2010).

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for PTSD.  Before the Board 
can adjudicate this claim, however, additional development is 
required.  The Board will discuss each of its reasons for remand 
in turn.

Social Security Records

The Board has reviewed the VA treatment records that were 
associated with the claims file after the Board hearing.  These 
documents include a June 2010 treatment record in which the 
Veteran is noted to be in receipt of Supplemental Security Income 
(SSI), a benefit provided through the Social Security 
Administration (SSA).  No records from SSA have been obtained or 
requested.  Because SSA records are potentially relevant to the 
Veteran's claim, they should be obtained for consideration in 
connection with the instant appeal.  See Murincsak v. Derwinski, 
2 Vet. App. 363 (1992) (holding that VA's duty to assist includes 
obtaining records from SSA and giving them appropriate 
consideration and weight in determining whether to award or deny 
VA disability compensation benefits).

Stressor Verification

The Veteran has forwarded several stressors with respect to his 
service connection claim for PTSD.  Review of the claims file 
reveals that the RO has not sent the appeal outside of the RO for 
an attempt to verify any reported stressor.  Regarding one of the 
stressors, the Veteran has asserted that when at Eglin Field, 
Florida (Eglin Air Force Base) for "Operation Combine 3," he 
was on guard duty around an ammunitions dump.  At the same time, 
the Veteran reported airplanes were dropping bombs onto tanks at 
part of the exercise.  Due to the misidentification of tanks, a 
tank with soldiers in it was hit, leading to five deaths.  See 
Board Hearing Tr. at 6-10.  The Veteran testified that he was in 
the 82nd Airborne and that the people who died were in the 758th 
Tank battalion.  See Board Hearing Tr. at 10-11 (the first 
reference in the transcript is to the 715th Tank battalion, but a 
subsequent reverence to the 758th Tank battalion matches other 
information provided by the Veteran).  The Veteran testified that 
the incident happened in the fall of 1948.

The AOJ has not attempted to verify this stressor through the 
United States Army and Joint Services Records Research Center 
(JSRRC) (formerly known as the United States Armed Services 
Center for Research of Unit Records (USASCRUR)).  Because the 
claims file contains specific enough information regarding the 
incident, on remand stressor verification attempts should be 
undertaken through the JRSSC.  The fall of 1948 should be 
considered to mean September through December 1948.



VA Examination

The Veteran has not been afforded a VA examination to discern the 
nature and etiology of his claimed PTSD.  The report from such an 
examination will aid in the adjudication of this appeal, to 
include providing evidence as to which specific stressor or 
stressors caused any existent PTSD.

Accordingly, the case is REMANDED for the following actions:

(Please note that this appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  With any needed assistance from 
the Veteran, obtain from SSA records 
pertinent to any claim made by the 
Veteran for disability benefits as 
well as the medical records relied 
upon concerning such claim.  If such 
records are unavailable, the Veteran's 
claims file should be clearly 
documented to that effect.

2.  Review the file and prepare a 
summary of the Veteran's claimed 
stressor involving the bombing of 
tanks at Elgin Air Force Base during 
an exercise between September and 
December 1948, including the alleged 
accidental death of soldiers from the 
758th Tank Battalion.  This summary, 
together with a copy of the Veteran's 
service personnel records and DD Form 
214, should be sent to JSRRC.  That 
agency should be asked to provide any 
information that might corroborate the 
aforementioned stressor.

3.  After completing the foregoing, 
schedule the Veteran for a psychiatric 
examination, to determine whether the 
Veteran has PTSD and, if so, which 
exact stressor(s) caused the Veteran's 
PTSD.  The claims folder should be 
made available to and be reviewed 
by the examiner in conjunction 
with the examination.  After 
conducting an examination of the 
Veteran and performing any clinically-
indicated diagnostic testing, the 
examiner should provide an opinion as 
to whether it is at least as likely as 
not (50 percent or greater) that the 
Veteran has PTSD.  If the examiner 
finds that the Veteran has PTSD, the 
examiner should indicate the specific 
stressor(s) that caused PTSD.

A report of the examination should be 
prepared and associated with the 
Veteran's VA claims folder.  The 
examiner is requested to explain any 
opinion provided, and to include 
supporting references to the Veteran's 
medical record.

4.  Thereafter, readjudicate the issue 
on appeal.  If the benefit sought on 
appeal remains denied, the Veteran and 
his representative should be provided 
with a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to respond.  The case 
should then be returned to the Board 
for further appellate review, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


____________________________________________
DONNIE R. HACHEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2010).


